Citation Nr: 0820993	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-14 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Evaluation of flu-like symptoms due to an undiagnosed 
illness, rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1966 and from November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The veteran appeared before the undersigned Veterans Law 
Judge at a video conference hearing in January 2002.  A 
transcript of this hearing has been associated with the 
claims file.


FINDING OF FACT

The veteran's flu-like symptoms due to an undiagnosed illness 
is manifested by tiredness, and flushed type feelings and 
episodes of night sweats.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for flu like symptoms due to an undiagnosed illness 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.88b, Diagnostic Code 6354 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the veteran is challenging the disability evaluation 
assigned following the grant of service connection.  In 
Dingess, the U.S. Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, supra. at 490-191.  Thus, VA's duty to notify in 
this case has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service 
records and pertinent post service medical records have been 
obtained.  The appellant has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2007).  As will be explained below, the Board concludes that 
a uniform evaluation is warranted for the issue on appeal.  

The veteran's service-connected flu-like symptoms due to an 
undiagnosed illness disability is currently evaluated as 10 
percent disabling under Diagnostic Code 6399-6354.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. § 
4.27.  Here, the veteran's service-  connected disability is 
rated as analogous to chronic fatigue syndrome.

Under Diagnostic Code 6354, chronic fatigue syndrome symptoms  
(CFS) that wax and wane but result in periods incapacitation 
of at least one but less than two weeks total duration per  
year, or; symptoms controlled by continuous medication  
warrants a 10 percent evaluation.  38 C.F.R. § 4.88b, DC 
6354.  A 20 percent evaluation is warranted where there are 
CFS symptoms which are nearly constant and restrict routine 
daily activities by less than 25 percent of the pre-illness  
level, or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  A 40 percent disability rating is 
warranted where there are CFS symptoms manifested by 
debilitating fatigue, cognitive impairments, or other 
impairments such as inability to concentrate, forgetfulness, 
confusion or a combination of other signs and symptoms, which 
are nearly constant and restrict routine daily activities to 
50 to 75 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least four 
but less than six weeks total per year.  A 60 percent rating 
is warranted for debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, confusion), 
or a combination of other signs and symptoms which are nearly 
constant and restrict routine daily activities to less than 
50 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least six weeks 
total duration per year.  A 100 percent disability rating is 
warranted for debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, confusion), 
or a combination of other signs and symptoms which are nearly 
constant and so severe as to restrict routine daily 
activities almost completely and which may occasionally 
preclude self-care.  For the purpose of evaluating this 
disability, the condition will be considered incapacitating 
only while it requires bed rest and treatment by a physician.  
38 C.F.R. § 4.88b, DC 6354, Note.

After a full review of the evidence of record the Board finds 
that an evaluation in excess of 10 percent is not warranted 
for the service-connected flu-like symptoms due to an 
undiagnosed illness disability.

The veteran's service records indicate that he served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  He has asserted that while serving in the Gulf, he came 
down with a mild case of the flu which would not go away, and 
which still had not gone away.  At his January 2002 hearing, 
the veteran stated that it was hard to describe his symptoms.  
He stated that there would be tingling in his head, and that 
he would need to sit down because he could not use his legs.  
He stated that he had some use of his right hand, and that 
his left hand was pretty much useless.  The veteran said that 
breathing was difficult and he would have to find a place to 
sit to fight it off, and that it was scary because when an 
episode would be real severe he would be afraid that he was 
going to die.  He reported that his symptoms were always the 
same, but the severity was not always the same.  The 
veteran's wife stated that during the episodes the veteran 
would appear disheveled, his whole face would be flushed, and 
he would look like he was going to pass out.  She stated that 
he would be unable to remain standing.

In a January 2003 VA examination report, the examiner 
indicated that the veteran's claim's file had been reviewed 
and that the veteran's chief complaint was a flu-like 
syndrome which occurred in episodes.  The episodes consisted 
of chronic muscle aches and constant tremor.  He would feel 
the energy drain from his body and he would have significant 
breathing difficulty.  The veteran reported that he worked a 
full time job as a security guard and that he worked 11 hours 
a day.  The examiner entered a diagnosis of Gulf War exposure 
and fatigue/flu-like symptoms on a recurrent basis in 
episodic waves.  

The veteran reported fatigue/loss of energy every day and 
feeling slowed down in September 2003.  He reported the same 
again in April 2004.  

In the July 2006 compensation and pension examination, the 
veteran reported that he felt tired upon awakening and that 
it got worse all day long.  The veteran reported flushed type 
feelings and episodes of night sweats.  The veteran reported 
that he worked as a security guard until 2004 and that his 
current employment is a home job working with his wife and 
mother, helping to take care of them.  The veteran reported 
that most of his days are bad.  He said that he sits in his 
chair and watched TV, and that about twice a month he was 
able to get up and get things done.  It was noted that the 
veteran did not take medication for CFS and no incapacitating 
episodes were noted.  Physical examination revealed the 
veteran was well-developed and well nourished with no acute 
distress.  The veteran's examination showed that he was 
neurologically intact.  The examiner noted that the veteran 
does not meet the criteria for CFS and that the veteran had 
Epstein - Barr virus (EBV) disease, which could account for 
much of the fatigue symptoms.  

In order to be entitled to a higher evaluation of 20 percent, 
the evidence must show that there are CFS symptoms which are 
nearly constant and restrict routine daily activities by less 
than 25 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least two 
but less than four weeks total duration per year.  Here the 
objective medical evidence does not show that the veteran's 
symptoms rise to the level to warrant a 20 percent disability 
evaluation.  
In fact, the January 2006 examiner found that the veteran 
does not meet the criteria for CFS and that the veteran had 
EBV disease, which could account for much of the fatigue 
symptoms.  The Board notes that although the veteran reported 
that he sits in his chair and watched TV, and that about 
twice a month he was able to get up and gets things done, he 
also reported that his current employment is a home job 
working with his wife and mother, helping to take care of 
them.  The Board further notes that although the veteran 
reports incapacitating periods of at least 6 to 12 weeks 
during the year, the examination noted no incapacitating 
episodes.  As noted, for the purpose of evaluating this 
disability, the condition will be considered incapacitating 
only while it requires bed rest and treatment by a physician.  
38 C.F.R. § 4.88b, DC 6354, Note.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board has found no section that provides a basis upon 
which to assign a higher disability rating.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  However, the 
Board notes that the record reflects that the veteran has not 
required frequent periods of hospitalization for this 
disability and that the manifestations of the disability are 
contemplated by the schedular criteria.  Therefore, there is 
no reason to believe that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the schedular criteria.  Therefore, referral of the case 
for extra-schedular consideration is not in order.  

The evidence does not show that the veteran has flu-like 
symptoms which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level.  
The evidence also does not show flu-like symptoms which wax 
and wane, resulting in periods of incapacitation of at least 
two but less than four weeks total duration per year.  In 
reaching this determination, the Board has considered the lay 
and medical evidence, including testimony.  However, far more 
probative is the objective evidence prepared by skilled 
professionals.  In addition, there is no evidence of 
incapacitation as contemplated by regulation.  Furthermore, 
even the lay evidence is insufficiently precise to establish 
a 25 percent decrease in routine daily activity from the pre-
service illness.  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and accordingly, it must be denied.  38 U.S.C.A. § 5107(a);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

An evaluation in excess of 10 percent disabling for flu-like 
symptoms due to an undiagnosed illness, is denied. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


